DETAILED ACTION
Response to Amendment
Applicant’s preliminary submission filed on 9/10/2020 has been entered.  Claims 1-23 have been cancelled.  Claims 24-36 have been added.  Claims 24-36 remain pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 24-34 are objected to because of the following informalities: typographical error – Applicant first refers to “a version of the original object distinct from the original object”, but later only refers to “the version of the original object”, instead of “the version of the original object distinct from the original object”; the underlined portion of the term has been inappropriately omitted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In this case, claim 34 first recites “determining that responding to the first request with the object requires computing processing by a remote set of one or more servers in the content delivery network to generate the object”, then recites “receiving a response to the second request, the response comprising a pointer… to locate the object, previously generated, within the content delivery network”; these two limitations contradict each other, because one cannot require “generating the object” when said object has been already previously generated.  Similarly, claim 34 first recites “an object responsive to the first request”, then recites “generate the object”, then recites “the object, previously generated”; it is not clear if Applicant intends to claim two different objects (the “object responsive to the first request” and the later generated “object”), or if Applicant intends to claim a single object, previously generated, that cannot be initially served from a local cache of the cache server.
Dependent claims 35-36 are likewise rejected for being dependent on rejected claim 34 and failing to correct the deficiencies of claim 34.
Examiner is interpreting claim 34 to read “determining that responding to the first request with the object requires a version of the object that has been previously generated by a remote set of one or more servers in the content delivery network” and “receiving a response to the second request, the the version of the object that has been previously generated within the content delivery network” for the purposes of examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 24, 27-28, 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Lepeska (US 9,613,158) in view of RFC 791 (published September 1981, hereinafter RFC).

Regarding claim 24, Lepeska teaches a method (methods for improving web transactions – Abstract) executed by a cache server (modem 416 with modem cache 482 – Figure 4) in a content delivery network (cache hints can control the cache replacement policy for a… CDN – Col 11 Ln 44-45), the method comprising: 
receiving a first request for an original object, the first request being from a client (send root object request S905 – Figure 9A); 
a client browser may sometimes download an object that is already in a client cache [demonstrating downloading a version of an object that is different from the version already in the cache, as determined by the system] – Col 3 Ln 21-30); 
determining that the cache server cannot serve the version of the original object from its local cache to the client (the term “fresh” or “freshness” as used herein relates to a set of rules for use of an object as part of rendering of a web page.  An object which is “fresh” meets the rules and may be used for the web page.  An object that is not fresh must be verified with the content provider… such communications may be referred to as If-None-Match or If-Modified-Since object request – Col 6 Ln 3-16), and responsive to said determination, sending a second request for the original object (FIG. 9B provides additional details of one implementation of a system that may function as described in FIG. 9A… in S919b, objects which are not in the cache or which are stale and not able to be updated using the cache hints may be prefetched.  This prefetching process continues in S919d and S919f to provide objects to the client computing device browser 912 in S919g – Col 18 Ln 27-42); 
receiving a response to the second request (respond to child object prefetch requests S919d – Figure 9B), the response 
Lepeska does not explicitly teach the response comprising a pointer.  Lepeska does teach the use of TCP (Col 5 Ln 20), which relies on the Internet Protocol (IP), but does not explicitly teach pointers as claimed.

It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system taught by Lepeska to comprise the pointer limitation as claimed, because it is combining prior art elements according to known methods to yield predictable results, as Lepeska and RFC includes each element claimed, with the only difference being the lack of actual combination of the elements in a single prior art reference, and one of ordinary skill in the art could have combined the elements as claimed by the known method of applying IP beneath TCP as is commonly done with TCP/IP, and the results of the combination would have been predictable (MPEP § 2143).

Regarding claim 27, Lepeska and RFC teach wherein the cache server sends the second request to an origin server associated with the original object [Lepeska FIG. 9B shows arrows between 916 (maps to cache server) and 950 (maps to origin server) for S919d].

Regarding claim 28, Lepeska and RFC teach wherein the cache server receives the response to the second request from the origin server [Lepeska FIG. 9B shows arrows between 916 (maps to cache server) and 950 (maps to origin server) for S919d].

Regarding claim 31, Lepeska and RFC teach wherein the client comprises any of: an end user client (client computing device browser 912 – Lepeska FIG. 9A) and another cache server in the content delivery network (proxy devices on a server side of a system may also use cache hints – Lepeska Col 13 Ln 47-48).

Regarding claim 32, Lepeska and RFC teach wherein the pointer [the source address field taught by RFC] enables the cache server to locate the version of the original object within the content delivery network (render web page with object S920 – Lepeska Figure 9B; this object is either the root object from S918 [maps to the original object] or the received child object from S919g [maps to the version of the original object]).
The reason to combine Lepeska and RFC remains that same as that for claim 24 above.

Regarding claim 33, the non-transitory computer-readable medium comprises the same limitations as the method disclosed in claim 24, so the same rejection rationale is applicable.  Furthermore, Lepeska teaches a non-transitory computer-readable medium as claimed (a set of these instructions and/or code might be stored on a computer-readable storage medium, such as the storage device(s) 1125 described above – Lepeska Col 20 Ln 31-33).

Regarding claim 34, Lepeska teaches a method (methods for improving web transactions – Abstract) executed by a cache server (modem 416 with modem cache 482 – Figure 4) in a content delivery network (cache hints can control the cache replacement policy for a… CDN – Col 11 Ln 44-45), the method comprising: 
receiving a first request from a client (send root object request S905 – Figure 9A); 
determining that an object responsive to the first request cannot be served from a local cache of the cache server (the term “fresh” or “freshness” as used herein relates to a set of rules for use of an object as part of rendering of a web page.  An object which is “fresh” meets the rules and may be used for the web page.  An object that is not fresh must be verified with the content provider… such 
determining that responding to the first request with the object requires computer processing by a remote set of one or more servers in the content delivery network to generate the object (an object that is not fresh must be verified with the content provider… this may be done either by… sending a request to a content server [maps to remote server] to verify that the object has not changed… such communications may be referred to as If-None-Match or If-Modified-Since object request – Col 6 Ln 6-16), and responsive to said determination, sending a second request to an origin server associated with the object (FIG. 9B provides additional details of one implementation of a system that may function as described in FIG. 9A… in S919b, objects which are not in the cache or which are stale and not able to be updated using the cache hints may be prefetched.  This prefetching process continues in S919d and S919f to provide objects to the client computing device browser 912 in S919g – Col 18 Ln 27-42; FIG. 9B shows modem 916 requesting the prefetched object from content server 950 [maps to origin server]); 
receiving a response to the second request (respond to child object prefetch requests S919d – Figure 9B), the response 
Lepeska does not explicitly teach the response comprising a pointer.  Lepeska does teach the use of TCP (Col 5 Ln 20), which relies on the Internet Protocol (IP), but does not explicitly teach pointers as claimed.
RFC 791, however, in the same field endeavor, teaches that it is old and well known in the art that IP headers include both a source address field and a destination address field [address fields are a sort of pointer, as they point to the network location of the desired object] (Page 11).
.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lepeska and RFC as applied to claim 24 above, and further in view of Freyria et al. (US 2015/0100667, hereinafter Freyria).

Regarding claim 25, Lepeska and RFC do not teach further comprising: responsive to receiving the pointer, executing a cost calculation to determine whether to request the at least one of: the original object and the version of the original object, from the location in the content delivery network identified by the pointer.  Lepeska Col 8 Ln 21-22 teaches saving the cost of a full round-trip time to the origin server, but does not teach executing a cost calculation to make a determination as claimed.
Freyria, however, in the same field of endeavor, teaches optimizing content delivery (Title) where a CDN calculates and evaluates the cost of making a media file available at a specific edge server in a specific encoding format based on a received server hint (¶0053).
It would have been further obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system taught by Lepeska and RFC to comprise the limitations as claimed, as it is combining prior art elements according to known methods to yield predictable results, as Lepeska and Freyria together teach all of the claimed limitations, with the only 

Regarding claim 26, Lepeska, RFC, and Freyria teach wherein the cost calculation includes consideration of bandwidth cost in contacting the location identified by the pointer (the cost may also be associated with delivery performance of the media file from the content delivery network to the client computing device – Freyria ¶0053; unitary costs are assigned for computing resources, such as bandwidth – Freyria ¶0061).
The reason to combine Lepeska, RFC, and Freyria remains the same as that for claim 25 above.

Claims 29-30, 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Lepeska and RFC as applied to claim 24 above, and further in view of Tomasiewicz et al. (US 9,838,494, hereinafter Tomasiewicz).

Regarding claim 29, Lepeska and RFC do not teach wherein the original object comprises an image and the version of the original object comprises a modified image.  Lepeska only teaches a content server.
Tomasiewicz, however, in the same field of endeavor, teaches an intermediary system (e.g., a proxy server) that compresses data objects such as images (Col 1 Ln 47-51) and transmits the compressed content to the user’s device (Col 2 Ln 9-14).


Regarding claim 30, Lepeska and RFC do not teach wherein the original object comprises a multimedia presentation and the version of the original object comprises a transcoded multimedia presentation.  Lepeska only teaches a content server.
Tomasiewicz, however, in the same field of endeavor, teaches an intermediary system (e.g., a proxy server) that compresses data objects such as video (Col 1 Ln 47-51) and transmits the compressed content to the user’s device (Col 2 Ln 9-14); a video file may be a movie (Col 3 Ln 16-19); movies map to the claimed “transcoded multimedia presentation” because movies include video and audio data encoded together to be presented to the viewer.
It would have been further obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system taught by Lepeska and RFC to comprise the limitations as claimed, as it is combining prior art elements according to known methods to yield predictable results, as Lepeska and Tomasiewicz together teach all of the claimed limitations, with the only difference between being the lack of actual combination of the claimed limitations in one element 

Regarding claim 35, Lepeska and RFC do not teach wherein the object comprises an image.  Lepeska only teaches a content server.
Tomasiewicz, however, in the same field of endeavor, teaches an intermediary system (e.g., a proxy server) that compresses data objects such as images (Col 1 Ln 47-51) and transmits the compressed content to the user’s device (Col 2 Ln 9-14).
It would have been further obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system taught by Lepeska and RFC to comprise the limitations as claimed, as it is combining prior art elements according to known methods to yield predictable results, as Lepeska and Tomasiewicz together teach all of the claimed limitations, with the only difference between being the lack of actual combination of the claimed limitations in one element in a single prior art reference, but one of ordinary skill in the art could have combined the limitations as claimed into one element by the known method of integrating the proxy servers taught by Lepeska and Tomasiewicz together into the same proxy server, with each functional limitation performing the same as they would separately, and the results of such a combination would have been predictable (MPEP § 2143).

Regarding claim 36, Lepeska and RFC do not teach wherein the object comprises a multimedia presentation.  Lepeska only teaches a content server.

It would have been further obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system taught by Lepeska and RFC to comprise the limitations as claimed, as it is combining prior art elements according to known methods to yield predictable results, as Lepeska and Tomasiewicz together teach all of the claimed limitations, with the only difference between being the lack of actual combination of the claimed limitations in one element in a single prior art reference, but one of ordinary skill in the art could have combined the limitations as claimed into one element by the known method of integrating the proxy servers taught by Lepeska and Tomasiewicz together into the same proxy server, with each functional limitation performing the same as they would separately, and the results of such a combination would have been predictable (MPEP § 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441